 Case 21-30249           Doc 15          Filed 05/03/21 Entered 05/03/21 12:07:33     Desc Main
                                           Document Page 1 of 4

    FILED & JUDGMENT ENTERED
           Steven T. Salata


            May 3 2021


     Clerk, U.S. Bankruptcy Court
    Western District of North Carolina
                                                                        _____________________________
                                                                                 J. Craig Whitley
                                                                          United States Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

 In re:                                                )
                                                       ) Case No.:    21-30249
 AARNA HOTELS, LLC,                                    )
                                                       ) Chapter 11
                                                       )
 EIN:                       XX-XXXXXXX                 )
                                                       )
                            Debtor.                    )

                                 CHAPTER 11 OPERATING ORDER

       This Order is effective immediately upon entry and is subject to written objection and
notice of hearing within 14 days of the date of its entry.

       The Debtor in Possession (the “Debtor”) is hereby ORDERED to comply with the
following, except as otherwise ordered by the Court:

       A.     Status Meeting with Bankruptcy Administrator: Upon notice by the
Bankruptcy Administrator to the Debtor, the Debtor and Debtor’s counsel shall meet with
the Bankruptcy Administrator, or her designee, to certify compliance with all provisions of
this Order. The Debtor shall supply the Bankruptcy Administrator with any documents or
records requested by the Bankruptcy Administrator prior to or at the time of such meeting.

       B.     Inspection of Property and Records: The Debtor shall permit the Bankruptcy
Administrator or her designee reasonable inspection of its business premises, properties, and
books and records.

       C.     Books and Records: Effective as of the date the petition was filed (the “Petition
Date”), the Debtor shall close its prepetition books and records and open a new postpetition
accounting period beginning as of the Petition Date. Regardless of the time of actual closing
and opening, the books and records shall be reconciled as of the Petition Date. The books and
records shall be kept in accordance with generally accepted accounting principles or other
acceptable comprehensive basis of accounting.
  Case 21-30249      Doc 15     Filed 05/03/21 Entered 05/03/21 12:07:33           Desc Main
                                  Document Page 2 of 4



       D.     Bank Accounts

               1.      New Accounts: Immediately upon the Petition Date, but no later than
7 days after entry of this Order, the Debtor is required to close its prepetition bank accounts
and open new postpetition bank accounts. Regardless of the time of actual closing and
opening, the Debtor’s prepetition bank accounts shall be reconciled as of the Petition Date.
The new bank accounts shall consist of at least a general account, a tax account, and, at the
Debtor’s election, a payroll account. The new bank signature cards of these accounts shall
clearly indicate that the Debtor is a “Chapter 11 Debtor-In-Possession.” The Debtor is only
required to make this designation on the signature cards, not on the check stock.

              2.     Collateralization of Accounts: The Debtor shall comply with the
provisions of 11 U.S.C. § 345 regarding deposit or investment of money of the estate. The
Debtor or Debtor’s counsel immediately shall inform the Bankruptcy Administrator of the
deposit of any funds of the estate in any bank or other financial institution that are either
not covered by F.D.I.C. insurance or that exceed the insured amount. The Bankruptcy
Administrator shall take appropriate action for the posting of securities or a bond. The
Debtor’s duties described in this subparagraph 2 are continuing and end only upon entry of
an order converting, dismissing, or closing the case.

              3.      Tax Account, Deposits, and Filing of Tax Returns:

                     a) The Debtor shall segregate in a separate bank account all taxes
withheld from employees and/or monies collected from others for taxes under any law of the
United States or other governmental unit. The Debtor is directed and empowered to pay from
such bank account to the appropriate taxing authorities the amounts for postpetition taxes
at the times and in the manner prescribed by law. The Debtor shall make timely reports in
the manner prescribed by the Internal Revenue Service or other taxing authorities to the
extent such reports are required by law. Evidence of payment of taxes and/or deposit of
monies for tax payments shall be provided to the Bankruptcy Administrator’s Office upon
request.

                      b) The Debtor shall file all tax returns that were delinquent as of the
Petition Date within 90 days of entry of this Order unless otherwise provided by law or order
of the Court. Debtor shall file all postpetition tax returns and pay all postpetition taxes when
due. The Debtor shall provide the Bankruptcy Administrator copies of its tax returns
throughout the duration of this chapter 11 case at the time such returns are filed.

       E.      Proof of Insurance: The Debtor shall maintain adequate insurance, including,
as applicable, worker’s compensation, general liability, property, fire, theft, and motor vehicle
insurance, as well as such other insurance coverage normally and customarily used in the
Debtor’s business. The Debtor shall pay all postpetition premiums when due. Within 10 days
of the Petition Date, the Debtor shall provide the Bankruptcy Administrator’s Office proof of
insurance coverage on all property of the estate, and the Debtor shall submit copies of
complete policies within 30 days of the Petition Date. If notice of cancellation or of non-
renewal is given on any such insurance policy before its expiration date, the Debtor shall
notify the Bankruptcy Administrator’s Office of the impending cancellation or non-renewal,
by telephonic notice within 48 hours, and in writing within 5 days, of Debtor’s first receipt of
  Case 21-30249      Doc 15     Filed 05/03/21 Entered 05/03/21 12:07:33           Desc Main
                                  Document Page 3 of 4



such notice. The Debtor shall provide the Bankruptcy Administrator’s Office with evidence
of renewal of insurance policies prior to the expiration dates throughout the duration of the
chapter 11 case, and the Debtor shall provide complete copies of such policies within 10 days
of Debtor’s receipt of same.

       F.     Use of Estate Property: The Debtor shall not transfer, sell, hypothecate,
mortgage, pledge or encumber, or otherwise dispose of any property of the estate, other than
in the ordinary course of business, without prior order of the Court. Except as permitted by
11 U.S.C. § 363 in the ordinary course of business, the Debtor shall not use estate property
to pay prepetition debts, including claims of secured creditors and landlords, without prior
order of the Court. To the extent that a secured creditor has a lien on cash or its equivalent
in the Debtor’s possession, the Debtor shall not use cash collateral as defined by 11 U.S.C. §
363 unless each entity that has an interest in such cash collateral consents or the Court, after
notice and hearing, authorizes such use, sale, or lease in accordance with the provisions of 11
U.S.C. § 363.

       G.    Compensation and Compensation Plans: During the pendency of this chapter
11 case, the Debtor shall not increase employee compensation or modify plans of
compensation without prior Order of this Court, after notice and hearing. Compensation and
plans of compensation shall include, but shall not be limited to, salaries, hourly wages,
benefits, commission structure, bonuses, deferred compensation plans, or other forms of
compensation.

       H.     Monthly Status Reports: Pursuant to 11 U.S.C. §§ 1106 and 1107 and Rule
2015 of the Federal Rules of Bankruptcy Procedure, the Debtor shall prepare and file with
the Court monthly written reports on the status of this chapter 11 case (“Monthly Status
Report”) in the form provided by the Bankruptcy Administrator. The first Monthly Status
Report shall include the period between the Petition Date and the last date of that calendar
month, unless such period is less than 10 days, in which case it may be included with the
subsequent month. All subsequent reports shall be for the entire calendar month. Each
Monthly Status Report shall be filed within 30 days following the end of the calendar month.
The opening balances in the initial Monthly Status Report shall reflect the Debtor’s financial
condition as of the Petition Date. The Monthly Status Report must be dated and signed by
the Debtor.

        Following confirmation of a plan, the Debtor shall prepare and file with the Court
monthly written reports on the Debtor’s progress toward substantial consummation of the
plan (“Post-Confirmation Report”) in the form provided by the Bankruptcy Administrator.
The initial Post-Confirmation Report shall cover the period from the date of confirmation
through the end of that calendar month.

       I.        Quarterly Fees: All chapter 11 cases are subject to a quarterly fee as provided
by 28 U.S.C. § 1930(a)(6) for every quarter (including any fraction thereof) from the Petition
Date through the date of an order dismissing, converting, or closing the case. The quarterly
fee shall be payable on the last day of the calendar month following the calendar quarter for
which the fee is owed. The Debtor is responsible for the prompt and full payment of these
fees. The fee is set by 28 U.S.C. § 1930(a)(6) and is subject to periodic adjustment; the current
fee schedule is set forth below. The fee is applicable to each case commenced under chapter



                                               3
  Case 21-30249       Doc 15     Filed 05/03/21 Entered 05/03/21 12:07:33         Desc Main
                                   Document Page 4 of 4



11 regardless of joint administration of two or more cases. Pursuant to 28 U.S.C. § 1930(a)(6),
a minimum fee of $325.00 is due each quarter even if no disbursements are made during the
quarter. All quarterly fees must be paid before a chapter 11 plan can be confirmed pursuant
to 11 U.S.C. § 1129(a)(12).

                                   Quarterly Fee Schedule
    Disbursements per quarter                   Quarterly fee
    Less than $15,000                           $325
    Total $15,000 to less than $75,000          $650
    Total $75,000 to less than $150,000         $975
    Total $150,000 to less than $225,000        $1,625
    Total $225,000 to less than $300,000        $1,950
    Total $300,000 to less than $1,000,000      $4,875
    Total $1,000,000 or more                    1% of quarterly disbursements or $250,000,
                                                whichever is less

       Quarterly fee payments made by Debtor check will not be accepted. Attorney trust
account checks, cashier’s check, certified funds, or postal money orders will be accepted, made
payable to the “Clerk, U.S. Bankruptcy Court.” The Debtor’s case number shall be written on
the face of the payment document. Payments may be delivered to U.S. Bankruptcy Court,
Western District of North Carolina, 401 W. Trade Street, Room 111, Charlotte, NC 28202.
Payment also may be made via attorney credit card through CM-ECF. The Quarterly Fee
Statement shall be filed with the Court prior to delivery of payment. Direct all questions
regarding the Debtor’s compliance with 28 U.S.C. § 1930 to the Office of the Bankruptcy
Administrator.

      Failure to pay the quarterly fee is cause for conversion or dismissal of the case
pursuant to 11 U.S.C. § 1112(b)(4)(K). Filing a false report may result in civil liability
pursuant to 31 U.S.C. § 3729(a) and criminal penalties pursuant to 18 U.S.C. § 1621.

      J.    Compliance with Law: The operation of the Debtor’s business shall comply
with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the Local
Bankruptcy Rules of Practice and Procedure.

       Failure to comply with this Order may result in the dismissal of this case, its
conversion to Chapter 7, or other appropriate action by the Court.



This Order has been signed electronically.                      United States Bankruptcy Court
The Judge’s signature and Court’s seal appear
at the top of the Order.




                                                4
